IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALPHONSO TANNER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
       Appellant,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4667

STATE OF FLORIDA,

       Appellee.


_____________________________/

Opinion filed August 11, 2016.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Alphonso Tanner, Pro se.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney General,
and Giselle Denise Lylen, Assistant Attorney General, for Appellee.




PER CURIAM.

       AFFIRMED.
     WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.